Case 4:16-cr-00176-ALM-KPJ Document 207 Filed 12/07/18 Page 1 of 5 PageID #: 1516



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
  v.                                                 §     CIVIL ACTION NO. 4:16-CR-0176-MAC-
                                                     §                   CAN
  JAMES MORRIS BALAGIA (3)                           §

               ORDER REGARDING MOTION FOR RULE 15 DEPOSITIONS
                        OF FOREIGN-BASED WITNESSES

         Pending before the Court is Defendant’s “Motion for Rule 15 Depositions of Foreign

  Witnesses” (“Rule 15 Motion”) [Dkt. 198]. Therein, Defendant moves under Federal Rule of

  Criminal Procedure 15 for an order authorizing depositions of eight (8) foreign-based witnesses—

  Nury Lopez, Segundo Segura, Natalia Paris, Carlos Ramon Zapata, an unnamed individual at La

  Pikota prison, Kimberly Londono Casanova, Diane Londono, and Juan Trivi [Dkt. 198 at 7].

  The Government opposes the relief sought [Dkt. 199]. Having reviewed the Rule 15 Motion, the

  Government’s Response, and all other relevant filings, the Court finds that the relief requested in

  Defendant’s Motion should be DENIED for the reasons set forth below.

                                          BACKGROUND

         On May 10, 2018, through a Third Superseding Indictment, Defendant was charged in five

  counts with: (1) conspiracy to commit money laundering (18 U.S.C. § 1956 (h)); (2) obstruction

  of justice and aiding and abetting (18 U.S.C. § 1503); (3) conspiracy, endeavor, and attempt to

  violate the Kingpin Act (21 U.S.C. § 1904(c)(2)); (4) conspiracy to commit wire fraud in violation

  of 18 U.S.C. § 1343 (18 U.S.C. § 1349); and (5) conspiracy to obstruct justice (18 U.S.C. § 371)

  [see generally Dkt. 176]. The basis of each of these charges stems from criminal matters on which

  Defendant was the retained attorney for criminal defendants who are Columbian citizens. The

  Third Superseding Indictment specifies, in part, that:

  ORDER – Page 1
Case 4:16-cr-00176-ALM-KPJ Document 207 Filed 12/07/18 Page 2 of 5 PageID #: 1517



                   Defendant James Morris Balagia a.k.a. “DWI Dude,” personally and
                   working in conjunction with. . . co-conspirators both known and unknown
                   to the United States Grand Jury, communicated to [foreign individuals] that,
                   in exchange for payments in United States Currency from [such foreign
                   individuals], payments would be made to corrupt officials in the United
                   States in order to gain favorable action in pending federal indictments
                   against [those foreign individuals].

  [Dkt. 176 at 8]. The Third Superseding Indictment delineates multiple overt or representative acts

  of the conspiracy alleged to have occurred in Colombia and the United States [see generally

  Dkt. 176]. On October 16, 2018, Defendant filed the instant motion seeking authorization to take

  foreign depositions of eight (8) individuals residing in Colombia whom Defendant alleges “are

  critical” to Defendant’s ability to present a complete defense at trial [Dkt. 198 at 1-2]. On

  October 29, 2018, the Government filed its response opposing Defendant’s Rule 15 Motion on the

  basis that Defendant has failed to show that: (1) the witnesses are unavailable to testify at trial; and

  (2) the materiality of their anticipated testimony [Dkt. 199 at 2]. 1

                                             LEGAL STANDARD

          Federal Rule of Criminal Procedure 15(a) provides, in pertinent part, that “[a] party may

  move that a prospective witness be deposed in order to preserve testimony for trial” and that “[t]he

  court may grant the motion because of exceptional circumstances and in the interest of justice.”

  Fed. R. Crim. P. 15(a)(1). “District courts have broad discretion to grant or refuse a Rule 15(a)

  motion, and they should review these motions on a case-by-case basis, examining whether the

  particular characteristics of each case constitute ‘exceptional circumstances.’                     The words

  ‘exceptional circumstances’ bespeak that only in extraordinary cases will depositions be

  compelled.” United States v. Lucas, 516 F.3d 316, 348 (5th Cir. 2008) (quoting United States v.



  1
    The Government additionally posits that “[D]efendant fails to consider issues such as self-incrimination, the
  admissibility of this testimony, and the undue delay and expense caused by these depositions” as further reason to
  deny Defendant’s request [Dkt. 199 at 2].

  ORDER – Page 2
Case 4:16-cr-00176-ALM-KPJ Document 207 Filed 12/07/18 Page 3 of 5 PageID #: 1518



  Dillman, 15 F.3d 384, 389 (5th Cir. 1994)) (internal quotation marks omitted); see also United

  States v. Drogoul, 1 F.3d 1546, 1551 (11th Cir. 1993) (“Depositions generally are disfavored in

  criminal cases. Their ‘only authorized purpose is to preserve evidence, not to afford discovery.’

  In particular, because of the absence of procedural protections afforded parties in the United States,

  foreign depositions are suspect and, consequently, not favored.”) (quoting Simon v. United States,

  644 F.2d 490, 498 n.12 (5th Cir. 1981) (internal citations and footnote omitted)).

         It is settled that “[i]n analyzing whether the circumstances are sufficiently exceptional, a

  court may consider whether (1) the witness is unavailable, (2) injustice will otherwise result

  without the material testimony that the deposition could provide, and (3) countervailing factors

  [that] would make the deposition unjust to the nonmoving party.” Hansman v. United States, EP-

  11-CV-407-KC; EP-08-CR-1908-KC-1, 2013 WL 12349558, at *3 (W.D. Tex. Apr. 30, 2013);

  see also United States v. Sledziejowski, No. 3:16-cr-101-B, 2018 WL 1757777, at *5 (N.D. Tex.

  Apr. 12, 2018) (holding that “Rule 15 permits a deposition only if the witness is unavailable to

  testify at trial”) (quoting United States v. Ordonez, 242 F. Supp. 3d 466,473 (E.D. Va. 2017); see

  also United States v. Guild, No. 1:07cr404 (JCC), 2008 WL 134562, at *2 (E.D. Va. Jan. 9, 2008)

  (“In general, courts ‘require a party seeking a deposition to establish both that the witness’

  testimony is material and that the witness will likely be unavailable to testify at trial.’”) (quoting

  United States v. Hajbeh, 284 F. Supp. 2d 380, 384 (E.D. Va. 2003). To reiterate, given this

  standard and the Rule’s explicit reference to exceptional circumstances, Rule 15(a) depositions are

  appropriately granted only in rare circumstances.

                                    AVAILABILITY ANALYSIS

         “A potential witness is unavailable for purposes of Rule 15(a). . . whenever a substantial

  likelihood exists that the proposed deponent will not testify at trial.” Drogoul, 1 F.3d at 1553. At



  ORDER – Page 3
Case 4:16-cr-00176-ALM-KPJ Document 207 Filed 12/07/18 Page 4 of 5 PageID #: 1519



  present, Defendant has not carried his burden to show that each witness is unavailable. United

  States v. O’Keefe, 509 F. Supp. 2d 33, 35 (D.D.C. 2007) (party seeking deposition in criminal case

  bears the burden of demonstrating that exceptional circumstances necessitate preservation of

  testimony through deposition).

         For seven (7) of Defendant’s “critical” witnesses, Defendant does not allege that they have

  refused or are otherwise unwilling to travel to the United States to testify; nor does Defendant

  indicate that any effort was made to procure their attendance. Indeed, as to Nury Lopez, Natalia

  Paris, Carlos Ramon Zapata, an unnamed individual at La Pikota prison, Kimberly Londono

  Casanova, Diane Londono, and Juan Trivi, Defendant states only that these individuals are

  Colombian nationals outside the subpoena power of the United States. This alone does not

  demonstrate their unavailability. Merely alleging that a witness is a foreign national is not enough

  to justify a Rule 15 deposition. See United States v. Black Elk Energy Offshore, LLC, Criminal

  Action No: 15-197, 2016 WL 10704432, at *3 (E.D. La. Aug. 19, 2016) (finding that “a witness

  being a foreign national [does not] create[] an exceptional circumstance per se which would

  warrant a Rule 15(a) deposition”); see also United States v. Korogodsky, 4 F. Supp. 2d 262, 266

  (S.D.N.Y. 1998) (finding that witnesses were not unavailable where “[d]efendant has made no

  representation that the potential deponents are unwilling to testify at trial.”). Accordingly,

  Defendant has failed to demonstrate these witnesses’ unavailability.

         With respect to the remaining witness, Segundo Segura, Defendant asserts that such

  witness refuses to travel to the United States [Dkt. 198 at 2]. At present, however, Defendant also

  has not persuasively demonstrated that this witness is unavailable. Defendant has provided no

  affidavits, declarations, or any other evidentiary support that Segundo Segura would be

  unavailable to testify at trial. See Guild, 2008 WL 134562, at *3 (finding that merely alleging



  ORDER – Page 4
Case 4:16-cr-00176-ALM-KPJ Document 207 Filed 12/07/18 Page 5 of 5 PageID #: 1520



  unavailability, in absence of affidavits, court statements, statements from potential deponents

  delineating their inability to testify at trial, or any other evidentiary support, is not sufficient to

  persuasively demonstrate that a foreign witness is unavailable); United States v. Milian-Rodriquez,

  828 F.2d 679, 685-86 (11th Cir. 1987) (holding that defendant failed to demonstrate sufficient

  exceptional circumstances to warrant the use of 15(a) depositions where defendant’s motions did

  not include any supporting affidavits, among other reasons); see also United States v. Sanford,

  Ltd., 860 F. Supp. 2d 1, at 5-8 (D.D.C. 2012) (finding that defendants demonstrated that foreign

  witnesses were unavailable where the foreign witnesses’ declarations were provided to the court

  indicating that they would not come to the United States to testify at trial). Accordingly, Defendant

  has also failed to demonstrate this witness is unavailable for trial. 2

                                                   CONCLUSION

           It is therefore ORDERED that Defendant’s Motion for Rule 15 Depositions of Foreign

  Witnesses [Dkt. 198] is DENIED without prejudice.

           IT IS SO ORDERED.
           SIGNED this 7th day of December, 2018.




                                            ___________________________________
                                            Christine A. Nowak
                                            UNITED STATES MAGISTRATE JUDGE




  2
    Because Defendant has not carried his burden of showing that these witnesses are unavailable for trial, the Court
  need not reach the question of the materiality of their testimony. See e.g., United States v. Ismaili, 828 F.2d 153, 160
  (3rd Cir. 1987) (declining to discuss the materiality of testimony by Moroccan witnesses because it was within the
  court’s discretion to deny the Rule 15 motion based on defendant’s failure to show the Moroccan witnesses’
  unavailability).

  ORDER – Page 5
